 



Exhibit 10.2



 

THIS SECURED PROMISSORY NOTE (THIS “NOTE”) HAS NOT BEEN REGISTERED WITH THE
SECURITIES AND EXCHANGE COMMISSION IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT.

 

SECURED PROMISSORY NOTE

 

Effective Date: August 5, 2019 U.S. $2,635,000.00

 

FOR VALUE RECEIVED, Hemispherx Biopharma, Inc., a Delaware corporation
(“Borrower”), promises to pay to Chicago Venture Partners, L.P., a Utah limited
partnership, or its successors or assigns (“Lender”), $2,635,000.00 and any
interest, fees, charges, and late fees accrued hereunder on the date that is
twenty-four (24) months after the Purchase Price Date (the “Maturity Date”) in
accordance with the terms set forth herein and to pay interest on the
Outstanding Balance at the rate of ten percent (10%) per annum from the Purchase
Price Date until the same is paid in full. All interest calculations hereunder
shall be computed on the basis of a 360-day year comprised of twelve (12) thirty
(30) day months, shall compound daily and shall be payable in accordance with
the terms of this Note. This Secured Promissory Note (this “Note”) is issued and
made effective as of August 5, 2019 (the “Effective Date”). This Note is issued
pursuant to that certain Note Purchase Agreement dated August 5, 2019, as the
same may be amended from time to time, by and between Borrower and Lender (the
“Purchase Agreement”). Certain capitalized terms used herein are defined in
Attachment 1 attached hereto and incorporated herein by this reference.

 

This Note carries an OID of $625,000.00. In addition, Borrower agrees to pay
$10,000.00 to Lender to cover Lender’s legal fees, accounting costs, due
diligence, monitoring and other transaction costs incurred in connection with
the purchase and sale of this Note (the “Transaction Expense Amount”), all of
which amount is fully earned and included in the initial principal balance of
this Note. The purchase price for this Note shall be $2,000,000.00 (the
“Purchase Price”), computed as follows: $2,635,000.00 original principal
balance, less the OID, less the Transaction Expense Amount. The Purchase Price
shall be payable by Lender by wire transfer of immediately available funds.

 

1. Payment; Prepayment.

 

1.1. Payment. All payments owing hereunder shall be in lawful money of the
United States of America and delivered to Lender at the address or bank account
furnished to Borrower for that purpose. All payments shall be applied first to
(a) costs of collection, if any, then to (b) fees and charges, if any, then to
(c) accrued and unpaid interest, and thereafter, to (d) principal.

 

1.2. Prepayment. Borrower may pay all or any portion of the amount owed earlier
than it is due; provided that in the event Borrower elects to prepay all or any
portion of the outstanding balance on or before the date that is twelve (12)
months from the date hereof, the Outstanding Balance shall be reduced by an
amount equal to the amount Borrower elects to prepay divided by 80% (for
illustration purposes only, if Borrower elects to prepay $100,000.00 on the date
that is six (6) months from the date hereof, it shall receive a $125,000.00
reduction of the Outstanding Balance). The foregoing prepayment credit shall not
apply to any prepayments received by Lender after the date that is twelve (12)
months from the date of this Note. Early payments of less than all principal,
fees and interest outstanding will not, unless agreed to by Lender in writing,
relieve Borrower of Borrower’s remaining obligations hereunder.

 

   

   

 

2. Security. This Note is secured by the Security Agreement (as defined in the
Purchase Agreement), executed by Borrower in favor of Lender encumbering the
collateral set forth therein, as more specifically set forth in the Security
Agreement, all the terms and conditions of which are hereby incorporated into
and made a part of this Note.

 

3. Redemption; Minimum Payment.

 

3.1. Redemption. Beginning on the date that is six (6) months after the Purchase
Price Date, Lender shall have the right, exercisable at any time in its sole and
absolute discretion, to redeem any amount of this Note up to $325,000.00 (such
amount, the “Redemption Amount”) per calendar month by providing written notice
to Borrower (each, a “Redemption Notice”). For the avoidance of doubt, Lender
may submit to Borrower one (1) or more Redemption Notices in any given calendar
month so long as the aggregate amount being redeemed in such month does not
exceed $325,000.00. Upon receipt of any Redemption Notice, Borrower shall pay
the applicable Redemption Amount in cash to Lender within three (3) Business
Days of Borrower’s receipt of such Redemption Notice.

 

3.2. Minimum Payment. Beginning on the last day of each calendar month following
the date that is twelve (12) months from the Purchase Price Date and on the last
day of each calendar month thereafter, if the total amount redeemed during such
calendar month is less than the Minimum Monthly Redemption Amount, then Borrower
shall make a cash payment (unless otherwise negotiated) to Lender in an amount
equal to the Minimum Monthly Redemption Amount less the amount redeemed in such
calendar month (the “Minimum Payment”). In the event Borrower fails to timely
make the Minimum Payment, the Outstanding Balance will automatically be
increased by three percent (3%) (without the need for Lender to provide any
notice to Borrower of such increase). For the avoidance of doubt, such increase
to the Outstanding Balance shall be in addition to all other rights and remedies
available to Lender under this Note and the other Transaction Documents and
shall not be in lieu of, nor deemed to be a waiver of any other rights or
remedies available to Lender under this Note or any of the other Transaction
Documents, including without limitation calling an Event of Default if Borrower
fails to make the Minimum Payment.

 

4. Defaults and Remedies.

 

4.1. Defaults. The following are events of default under this Note (each, an
“Event of Default”): (a) Borrower fails to pay any principal, interest, fees,
charges, or any other amount when due and payable hereunder; (b) a receiver,
trustee or other similar official shall be appointed over Borrower or a material
part of its assets and such appointment shall remain uncontested for twenty (20)
days or shall not be dismissed or discharged within sixty (60) days; (c)
Borrower becomes insolvent or generally fails to pay, or admits in writing its
inability to pay, its debts as they become due, subject to applicable grace
periods, if any; (d) Borrower makes a general assignment for the benefit of
creditors; (e) Borrower files a petition for relief under any bankruptcy,
insolvency or similar law (domestic or foreign); (f) an involuntary bankruptcy
proceeding is commenced or filed against Borrower and is not dismissed within
sixty (60) days; (g) Borrower or any pledgor, trustor, or guarantor of this Note
defaults or otherwise fails to observe or perform any covenant, obligation,
condition or agreement of Borrower or such pledgor, trustor, or guarantor
contained herein or in any other Transaction Document (as defined in the
Purchase Agreement), other than those specifically set forth in this Section 4.1
and Section 4 of the Purchase Agreement and such default or failure remains
uncured for a period of ten (10) days after written notice to Company by Lender
of such default or failure; (h) any representation, warranty or other statement
made or furnished by or on behalf of Borrower or any pledgor, trustor, or
guarantor of this Note to Lender herein, in any Transaction Document, or
otherwise in connection with the issuance of this Note is false, incorrect,
incomplete or misleading in any material respect when made or furnished; (i) the
occurrence of a Fundamental Transaction without Lender’s prior written consent;
(j) any United States money judgment, writ or similar process is entered or
filed against Borrower or any subsidiary of Borrower or any of its property or
other assets for more than $1,000,000.00, and shall remain unvacated, unbonded
or unstayed for a period of twenty (20) calendar days unless otherwise consented
to by Lender; (k) Borrower fails to be DWAC Eligible; (l) Borrower fails to
observe or perform any covenant set forth in Section 4 of the Purchase Agreement
(other than the covenant with respect to Unapproved Restricted Issuances); (m)
Borrower makes any Unapproved Restricted Issuance; or (n) Borrower, any
affiliate of Borrower, or any pledgor, trustor, or guarantor of this Note
breaches any covenant or other term or condition contained in any Other
Agreements.

 

 2 

   

 

4.2. Remedies. At any time and from time to time after Lender becomes aware of
the occurrence of any Event of Default, Lender may accelerate this Note by
written notice to Borrower, with the Outstanding Balance becoming immediately
due and payable in cash at the Mandatory Default Amount. Notwithstanding the
foregoing, at any time following the occurrence of any Event of Default, Lender
may, at its option, elect to increase the Outstanding Balance by applying the
Default Effect (subject to the limitation set forth below) via written notice to
Borrower without accelerating the Outstanding Balance, in which event the
Outstanding Balance shall be increased as of the date of the occurrence of the
applicable Event of Default pursuant to the Default Effect, but the Outstanding
Balance shall not be immediately due and payable unless so declared by Lender
(for the avoidance of doubt, if Lender elects to apply the Default Effect
pursuant to this sentence, it shall reserve the right to declare the Outstanding
Balance immediately due and payable at any time and no such election by Lender
shall be deemed to be a waiver of its right to declare the Outstanding Balance
immediately due and payable as set forth herein unless otherwise agreed to by
Lender in writing). Notwithstanding the foregoing, upon the occurrence of any
Event of Default described in clauses (b), (c), (d), (e) or (f) of Section 4.1,
the Outstanding Balance as of the date of acceleration shall become immediately
and automatically due and payable in cash at the Mandatory Default Amount,
without any written notice required by Lender. At any time following the
occurrence of any Event of Default, upon written notice given by Lender to
Borrower, interest shall accrue on the Outstanding Balance beginning on the date
the applicable Event of Default occurred at an interest rate equal to the lesser
of twenty-two percent (22%) per annum or the maximum rate permitted under
applicable law (“Default Interest”). In connection with acceleration described
herein, Lender need not provide, and Borrower hereby waives, any presentment,
demand, protest or other notice of any kind, and Lender may immediately and
without expiration of any grace period enforce any and all of its rights and
remedies hereunder and all other remedies available to it under applicable law.
Such acceleration may be rescinded and annulled by Lender at any time prior to
payment hereunder and Lender shall have all rights as a holder of the Note until
such time, if any, as Lender receives full payment pursuant to this Section 4.2.
No such rescission or annulment shall affect any subsequent Event of Default or
impair any right consequent thereon. Nothing herein shall limit Lender’s right
to pursue any other remedies available to it at law or in equity including,
without limitation, a decree of specific performance and/or injunctive relief.

 

5. Unconditional Obligation; No Offset. Borrower acknowledges that this Note is
an unconditional, valid, binding and enforceable obligation of Borrower not
subject to offset, deduction or counterclaim of any kind. Borrower hereby waives
any rights of offset it now has or may have hereafter against Lender, its
successors and assigns, and agrees to make the payments called for herein in
accordance with the terms of this Note.

 

6. Waiver. No waiver of any provision of this Note shall be effective unless it
is in the form of a writing signed by the party granting the waiver. No waiver
of any provision or consent to any prohibited action shall constitute a waiver
of any other provision or consent to any other prohibited action, whether or not
similar. No waiver or consent shall constitute a continuing waiver or consent or
commit a party to provide a waiver or consent in the future except to the extent
specifically set forth in writing.

 

 3 

   

 

7. Approved Restricted Issuance. The Outstanding Balance will automatically be
increased by three percent (3%) for each Approved Restricted Issuance made by
Borrower (without the need for Lender to provide any notice to Borrower of such
increase), which increase will be effective as of the date of each applicable
Approved Restricted Issuance.

 

8. Opinion of Counsel. In the event that an opinion of counsel is needed for any
matter related to this Note, Lender has the right to have any such opinion
provided by its counsel.

 

9. Governing Law; Venue. This Note shall be construed and enforced in accordance
with, and all questions concerning the construction, validity, interpretation
and performance of this Note shall be governed by, the internal laws of the
State of Utah, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Utah or any other jurisdiction) that
would cause the application of the laws of any jurisdiction other than the State
of Utah. The provisions set forth in the Purchase Agreement to determine the
proper venue for any disputes are incorporated herein by this reference.

 

10. Arbitration of Disputes. By its issuance or acceptance of this Note, each
party agrees to be bound by the Arbitration Provisions (as defined in the
Purchase Agreement) set forth as an exhibit to the Purchase Agreement.

 

11. Cancellation. After repayment of the entire Outstanding Balance, this Note
shall be deemed paid in full, shall automatically be deemed canceled, and shall
not be reissued.

 

12. Amendments. The prior written consent of both parties hereto shall be
required for any change or amendment to this Note.

 

13. Assignments. Borrower may not assign this Note without the prior written
consent of Lender. This Note may be offered, sold, assigned or transferred by
Lender without the consent of Borrower, so long as such transfer is in
accordance with applicable federal and state securities laws.

 

14. Notices. Whenever notice is required to be given under this Note, unless
otherwise provided herein, such notice shall be given in accordance with the
subsection of the Purchase Agreement titled “Notices.”

 

15. Liquidated Damages. Lender and Borrower agree that in the event Borrower
fails to comply with any of the terms or provisions of this Note, Lender’s
damages would be uncertain and difficult (if not impossible) to accurately
estimate because of the parties’ inability to predict future interest rates,
future share prices, future trading volumes and other relevant factors.
Accordingly, Lender and Borrower agree that any fees, balance adjustments,
Default Interest or other charges assessed under this Note are not penalties but
instead are intended by the parties to be, and shall be deemed, liquidated
damages.

 

16. Severability. If any part of this Note is construed to be in violation of
any law, such part shall be modified to achieve the objective of Borrower and
Lender to the fullest extent permitted by law and the balance of this Note shall
remain in full force and effect.

 

[Remainder of page intentionally left blank; signature page follows]

 

 4 

   

 

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed as of the
Effective Date.

 

  BORROWER:       Hemispherx Biopharma, Inc.         By: /s/ Tom Equels   Name:
Tom Equels   Title: CEO/PRES

 

ACKNOWLEDGED, ACCEPTED AND AGREED:         LENDER:         Chicago Venture
Partners, L.P.         By: Chicago Venture Management, L.L.C., its General
Partner  

 

By: CVM, Inc., its Manager         By: /s/ John M. Fife     John M. Fife,
President  

 



[Signature Page to Secured Promissory Note]



 

   

   

 

ATTACHMENT 1

DEFINITIONS

 

For purposes of this Note, the following terms shall have the following
meanings:

 

A1. “Approved Restricted Issuance” means a Restricted Issuance (as defined in
the Purchase Agreement) for which Borrower received Lender’s written consent
prior to the applicable issuance.

 

A2. “Business Day” means any day other than weekend days and dates which are
official government holidays in the state of Utah.

 

A3. “Default Effect” means multiplying the Outstanding Balance as of the date
the applicable Event of Default occurred by (a) fifteen percent (15%) for each
occurrence of any Major Default, (b) ten percent (10%) for each occurrence of an
Unapproved Restricted Issuance Default, or (c) five percent (5%) for each
occurrence of any Minor Default, and then adding the resulting product to the
Outstanding Balance as of the date the applicable Event of Default occurred,
with the sum of the foregoing then becoming the Outstanding Balance under this
Note as of the date the applicable Event of Default occurred; provided that the
Default Effect may only be applied three (3) times hereunder with respect to
Major Defaults and three (3) times hereunder with respect to Minor Defaults;
provided that the aggregate amount of the Default Effect for all Major Defaults
and Minor Defaults shall not exceed twenty-five percent (25%). There shall be no
limit on the number of times the Default Effect may be applied with respect to
Unapproved Restricted Issuance Defaults.

 

A4. “DTC” means the Depository Trust Company or any successor thereto.

 

A5. “DTC/FAST Program” means the DTC’s Fast Automated Securities Transfer
program.

 

A6. “DWAC” means the DTC’s Deposit/Withdrawal at Custodian system.

 

A7. “DWAC Eligible” means that (a) Borrower’s Common Stock is eligible at DTC
for full services pursuant to DTC’s operational arrangements, including without
limitation transfer through DTC’s DWAC system; (b) Borrower has been approved
(without revocation) by DTC’s underwriting department; (c) Borrower’s transfer
agent is approved as an agent in the DTC/FAST Program; and (d) Borrower’s
transfer agent does not have a policy prohibiting or limiting delivery of Common
Stock via DWAC.

 

A8. “Fundamental Transaction” means that (a) (i) Borrower or any of its
subsidiaries shall, directly or indirectly, in one or more related transactions,
consolidate or merge with or into (whether or not Borrower or any of its
subsidiaries is the surviving corporation) any other person or entity, or (ii)
Borrower or any of its subsidiaries shall, directly or indirectly, in one or
more related transactions, sell, lease, license, assign, transfer, convey or
otherwise dispose of all or substantially all of its respective properties or
assets to any other person or entity, or (iii) Borrower or any of its
subsidiaries shall, directly or indirectly, in one or more related transactions,
allow any other person or entity to make a purchase, tender or exchange offer
that is accepted by the holders of more than 50% of the outstanding shares of
voting stock of Borrower (not including any shares of voting stock of Borrower
held by the person or persons making or party to, or associated or affiliated
with the persons or entities making or party to, such purchase, tender or
exchange offer), or (iv) Borrower or any of its subsidiaries shall, directly or
indirectly, in one or more related transactions, consummate a stock or share
purchase agreement or other business combination (including, without limitation,
a reorganization, recapitalization, spin-off or scheme of arrangement) with any
other person or entity whereby such other person or entity acquires more than
50% of the outstanding shares of voting stock of Borrower (not including any
shares of voting stock of Borrower held by the other persons or entities making
or party to, or associated or affiliated with the other persons or entities
making or party to, such stock or share purchase agreement or other business
combination), or (v) Borrower or any of its subsidiaries shall, directly or
indirectly, in one or more related transactions, reorganize, recapitalize or
reclassify the Common Stock, other than an increase in the number of authorized
shares of Borrower’s Common Stock, or reverse splits of its outstanding and
authorized shares of Common Stock to meet NYSE American continued listing
requirements or (b) any “person” or “group” (as these terms are used for
purposes of Sections 13(d) and 14(d) of the 1934 Act and the rules and
regulations promulgated thereunder) is or shall become the “beneficial owner”
(as defined in Rule 13d-3 under the 1934 Act), directly or indirectly, of 50% of
the aggregate ordinary voting power represented by issued and outstanding voting
stock of Borrower.

 

   

   



 

A9. “Major Default” means any Event of Default occurring under Sections 4.1(a)
or 4.1(l).

 

A10. “Mandatory Default Amount” means the Outstanding Balance following the
application of the Default Effect.

 

A11. “Minimum Monthly Redemption Amount” means $50,000.00.

 

A12. “Minor Default” means any Event of Default that is not a Major Default or
an Unapproved Restricted Issuance Default.

 

A13. “OID” means an original issue discount.

 

A14. “Other Agreements” means, collectively, (a) all existing and future
agreements and instruments between, among or by Borrower (or an affiliate), on
the one hand, and Lender (or an affiliate), on the other hand, and (b) any
financing agreement or a material agreement that affects Borrower’s ongoing
business operations.

 

A15. “Outstanding Balance” means as of any date of determination, the Purchase
Price, as reduced or increased, as the case may be, pursuant to the terms hereof
for payment, offset, or otherwise, plus the OID, the Transaction Expense Amount,
accrued but unpaid interest, collection and enforcements costs (including
attorneys’ fees) incurred by Lender, transfer, stamp, issuance and similar taxes
and fees incurred under this Note.

 

A16. “Purchase Price Date” means the date the Purchase Price is delivered by
Lender to Borrower.

 

A17. “Unapproved Restricted Issuance” means a Restricted Issuance for which
Borrower did not receive Lender’s written consent prior to the applicable
issuance.

 

A18. “Unapproved Restricted Issuance Default” means an Event of Default
occurring under Section 4.1(m) of this Note.

 

[Remainder of page intentionally left blank]

 

   

   

 

